451 F.2d 1228
Persis S. WIDERMANN, Appellant,v.Elliott L. RICHARDSON, Secretary of Health, Education andWelfare, Appellee.
No. 144, Docket 71-1777. (Reporting Services Requested toPublish Headnote Only.)
United States Court of Appeals,Second Circuit.
Argued Oct. 19, 1971.Decided Nov. 10, 1971.

Before MEDINA, MANSFIELD and MULLIGAN, Circuit Judges.


1
Appeal from a judgment of the United States District Court for the Eastern District of New York, Anthony J. Travia, Judge, 329 F. Supp. 636, dismissing a complaint pursuant to Secs. 202(d) and (e) of the Act, 42 U.S.C. Secs. 402(d) and (e), and denying plaintiff's motion for summary judgment.


2
Reversed and remanded with directions that summary judgment be entered in favor of appellant.